Case 9:17-cv-00050-DLC-JCL Document 135-6 Filed 02/11/19 Page 1 of 8




                  EXHIBIT F
                Plaintiff’s Privilege Log
                                                        Case 9:17-cv-00050-DLC-JCL Document 135-6 Filed 02/11/19 Page 2 of 8
                                                                                                                         Plaintiff's Privilege Log
                                                                                                      Gersh v. Anglin, Case No. 9:17‐cv‐00050‐DLC‐JCL, Dist. Mont.
KEY:  [A] = Attorney; [S] = SPLC Employee/Privileged Agent
                                                                                                                                                                              All Recipients/CC  on Email 
No. ProdBeg      ProdEnd    DateCreated Doc Type From                        To                             CC'd                             Author(s) within Email Chain     Chain                           Document  Summary                   Privileges

                                                                          David Dinielli [A,S] [A,S];                                                                         David Dinielli [A,S]; Rick Mula  Communications to SPLC re: 
1    PL004060 PL004293 6/7/2017           Email      Tree Hugger Soap Co. Rick Mula [A,S] [A,S]                                              Tree Hugger Soap                 [A,S]; Tree Hugger Soap          harassment, meeting.               Work Product

                                                                           David Dinielli [A,S], Rick                                                                         David Dinielli [A,S]; Rick Mula  Communications to SPLC  re: 
2    PL004294 PL004530 6/7/2017           Email      Tree Hugger Soap Co.  Mula [A,S]                                                        Tree Hugger Soap                 [A,S]; Tree Hugger Soap          harassment, meeting              Work Product
                                                                                                                                                                                                               Confidential communication to 
3    PL004531 PL004531 1/1/2017           Email      Tanya Gersh             Judah Gersh                                                     Tanya Gersh                      Tanya Gersh; David Winter        reporter                         1st Amendment
                                                                                                                                                                                                               Confidential communication with 
                                                                                                                                                                                                               attorney for the purpose of 
                                          Email,                             Judah Gersh, David Dinielli                                     Tanya  Gersh,                    Tanya Gersh; Judah Gersh;        securing legal advice re: 
4    PL004532 PL004533 7/10/2017          Twitter    Tanya Gersh             [A,S]                                                           @Fuhgeddaboudit0                 David Dinielli [A,S]             harassment, threat                Attorney‐Client

                                                                                                                                             Tanya Gersh,                                                     Confidential communication          Marital 
5    PL004534 PL004535 1/11/2017          Email      Tanya Gersh             Judah Gersh                                                     weblink.no.reply@software.com Tanya Gersh; Judah Gersh           between spouses re: harassment      Communication 
                                                                                                                                                                                                              Confidential communication 
                                                                                                                                                                               David Dinielli [A,S]; Judah    between spouse as client's agent 
                                                                                                            Judah Gersh; Keegan Hankes [S]                                     Gersh; Keegan Hankes [S]; Jim  and attorneys for the purpose of 
                                                                                                            [S]; Jim Knoepp [A,S] [A,S];     Judah Gersh, Judah Gersh, David  Knoepp [A,S]; Jessica Lewis     securing legal advice re: 
6    PL004536 PL004536 4/26/2018          Email      Judah Gersh             David Dinielli [A,S]           Jessica Lewis [A,S] [A,S]        Dinielli [A,S]                    [A,S]                          harassment, threats                 Attorney‐Client
                                                                                                                                                                                                              Confidential communication 
                                                                                                            Judah Gersh, David Dinielli                                                                       between spouse as client's agent 
                                                                                                            [A,S], Jessica Lewis [A,S], Jim                                    Jessica Lewis [A,S];  Jim      and attorneys for the purpose of 
                                                                                                            Knoepp [A,S], Keegan Hankes                                        Knoepp [A,S]; Keegan Hankes  securing legal advice re: 
7    PL004537 PL004537 4/25/2018          Email      Judah Gersh             David Dinielli [A,S]           [S]                              Judah Gersh, David Dinielli [A,S] [S]; Judah Gersh               harassment, threats                 Attorney‐Client

                                                                                                                                                                                                           Confidential communication 
                                                                                                                                                                              Jessica Lewis [A,S]; Jim     between spouse as client's agent 
                                                                                                            Jessica Lewis [A,S]; Jim Knoepp                                   Knoepp [A,S]; Keegan Hankes  and attorneys providing legal 
8    PL004538 PL004538 4/25/2018          Email      David Dinielli [A,S]    Judah Gersh                    [A,S]; Keegan Hankes [S]         David Dinielli [A,S]             [S]                          advice re: harasment, threats          Attorney‐Client
                                                                                                                                             Alysen Cameron; 
                                                                                                                                             admin@purewestmt.com; Judah                                     Confidential communication           Marital 
9    PL004539 PL004540 12/4/2017          Email      Judah Gersh             Tanya Gersh                                                     Gersh; Tanya Gersh           Tanya Gersh; Judah Gersh           between spouses re: harassment       Communication 
                                                                                                                                                                                                             Email attachment with image of 
10   PL004541 PL004541 4/17/2017          Image                                                                                                                                                              minor                                Protective Order
                                                                                                                                                                                                             Confidential communication 
                                                                                                                                                                              Marc Roston; Richard Cohen  between spouse as client's agent 
                                                                                                            Michael Warner [S] [S]; David                                     [A,S]; Rick Mula [A,S]; David  and attorneys for the purpose of 
                                                                                                            Dinielli [A,S]; Richard Cohen                                     Dinielli [A,S]; Judah Gersh;   securing legal advice re: 
11   PL004542 PL004543 2/17/2017          Email      Judah Gersh             Rick Mula [A,S]                [A,S] [A,S]                      Judah Gersh; Rick Mula [A,S]     Michael Warner [S]             harassment, threats                  Attorney‐Client

                                                                                                                                                                                                              Confidential communication 
                                                                                                                                                                              Richard Cohen [A,S]; David      between spouse as client's agent 
                                                                                                                                                                              Dinielli [A,S]; Judah Gersh;    and attorneys providing/securing 
                                                                             Judah Gersh; Richard Cohen                                                                       Rick Mula [A,S]; Michael        legal advice re: harassment,      Attorney‐Client, 
12   PL004544 PL004545 2/16/2017          Email      Rick Mula [A,S]         [A,S]; David Dinielli [A,S] Michael Warner [S]                  Rick Mula [A,S]; Judah Gersh     Warner [S]; Marc Roston         threats; containing work product Work Product

                                                                                                                                                                                                               Confidential communication 
                                                                                                                                                                               David Dinielli [A,S]; Richard  between spouse as client's agent 
                                                                                                                                                                               Cohen [A,S]; Jim Knoepp [A,S];  and attorneys for the purpose of 
                                                                                                                                            Judah Gersh; Heidi Beirich [S];    Rick Mula [A,S]; Heidi Beirich  securing/providing legal advice re: 
                                                                                                                                            Wendy Via [S] [S]; David Dinielli  [S]; Wendy Via [S]; Judah       harassment, threats; containing  Attorney‐Client, 
13   PL004546 PL004547 2/15/2017          Email     Judah Gersh              Heidi Beirich [S] [S]          Judah Gersh; Keegan Hankes [S]  [A,S]                              Gersh                           work product                         Work Product
                                          Spreadshe                                                                                                                                                            Email attachment to PL004546 re: 
14   PL004548 PL004548                    et                                                                                                                                                                   extremist's threats                  Work Product
                                                        Case 9:17-cv-00050-DLC-JCL Document 135-6 Filed 02/11/19 Page 3 of 8
                                                                                                                        Plaintiff's Privilege Log
                                                                                                     Gersh v. Anglin, Case No. 9:17‐cv‐00050‐DLC‐JCL, Dist. Mont.
KEY:  [A] = Attorney; [S] = SPLC Employee/Privileged Agent
                                                                                                                                                                              All Recipients/CC  on Email 
No. ProdBeg            DateCreated Doc Type From
                 ProdEnd                                                    To                            CC'd                             Author(s) within Email Chain       Chain                            Document  Summary                 Privileges
                                   Spreadshe                                                                                                                                                                   Email attachment to PL004546 re: 
15   PL004549 PL004567             et                                                                                                                                                                          extremist's threats               Work Product

                                                                                                                                                                                                             Confidential communication 
                                                                                                                                                                             David Dinielli [A,S]; Richard  between spouse as client's agent 
                                                                                                                                                                             Cohen [A,S]; Jim Knoepp [A,S];  and attorneys for the purpose of  
                                                                                                                                                                             Rick Mula [A,S]; Heidi Beirich  securing/providing legal advice re: 
                                                                                                                                         David Dinielli [A,S]; Judah Gersh;  [S]; Wendy Via [S]; Judah       harassment, threats; containing         Attorney‐Client, 
16   PL004568 PL004569 2/13/2017          Email     Judah Gersh             Heidi Beirich [S]             Keegan Hankes [S]; Judah Gersh Wendy Via [S]; Heidi Beirich [S] Gersh                              work product                            Work Product
                                          Spreadshe                                                                                                                                                          Email attachment to PL004568 re: 
17   PL004570 PL004570 2/13/2017          et                                                                                                                                                                 extremist's threats                     Work Product
                                          Spreadshe                                                                                                                                                          Email attachment to PL004568 re: 
18   PL004571 PL004589 2/13/2017          et                                                                                                                                                                 extremist's threats                     Work Product

                                                                                                                                                                               David Dinielli [A,S]; Richard  Confidential communication 
                                                                                                                                                                               Cohen [A,S]; Jim Knoepp [A,S];  between spouse as client's agent 
                                                                                                                                                                               Rick Mula [A,S]; Heidi Beirich  and attorneys for the purpose of  
                                                                                                                                           David Dinielli [A,S]; Judah Gersh;  [S], Wendy Via [S]; Judah       providing/secuing legal advice;    Attorney‐Client, 
19   PL004590 PL004591 2/11/2017          Email      Heidi Beirich [S]      Keegan Hankes [S]             Judah Gersh                      Wendy Via [S]; Heidi Beirich [S] Gersh                              containing work product            Work Product

                                                                                                                                                                               David Dinielli [A,S]; Richard  Confidential communication 
                                                                                                                                                                               Cohen [A,S]; Jim Knoepp [A,S];  between spouse as client's agent 
                                                                                                          David Dinielli [A,S]; Richard                                        Rick Mula [A,S]; Heidi Beirich  and attorneys for the purpose of 
                                                                                                          Cohen [A,S]; Jim Knoepp [A,S];  David Dinielli [A,S]; Judah Gersh;  [S], Wendy Via [S]; Judah        providing/securing legal advice;      Attorney‐Client, 
20   PL004592 PL004593 2/11/2017          Email      Wendy Via [S]          Judah Gersh                   Rick Mula [A,S]; Heidi Beirich [S] Wendy Via [S];                    Gersh                           containing work product               Work Product
                                                                                                                                                                                                               Confidential communication 
                                                                                                                                                                               Judah Gersh; Richard Cohen  between spouse as client's agent 
                                                                                                                                                                               [A,S]; Wendy Via [S]; Jim       and attorneys for the purpose of 
                                                                                                          Judah Gersh; Richard Cohen                                           Knoepp [A,S]; Rick Mula [A,S];  providing legal advice re: 
                                                                                                          [A,S]; Wendy Via [S]; Jim                                            David Dinielli [A,S]; Judah     harassment, threats; containing       Attorney‐Client, 
21   PL004594 PL004595 2/10/2017          Email      Judah Gersh            David Dinielli [A,S]          Knoepp [A,S]; Rick Mula [A,S]      Judah Gersh; David Dinielli [A,S] Gersh                           work product                          Work Product
                                                                                                                                                                                                               Email chain re: MT Board of Realty 
                                                                                                                                                                               Judah Gersh, Richard Cohen  complaint filed against Tanya 
                                                                                                                                             Jim Knoepp [A,S]; Judah Gersh;  [A,S], Jim Knoepp [A,S], David  Gersh, SPLC representation of 
22   PL004596 PL004598 3/3/2017           Email      Jim Knoepp [A,S]       Judah Gersh; Rita Reichart                                       Rita Reichert                     Dinielli [A,S], Rick Mula [A,S] same                                  MT State Regulations

                                                                                                                                                                                                         Confidential communication 
                                                                                                                                                                                                         between spouse as client's agent 
                                                                                                                                                                                                         and attorneys for the purpose of 
                                                                                                          Richard Cohen [A,S]; Rick Mula                                                                 providing legal advice; containing  Attorney‐Client, 
23   PL004599 PL004600 1/31/2017          Email      Judah Gersh            Howard Graves [S] [S]         [A,S]; David Dinielli [A,S]     WaesHael; Judah Gersh                                          work product                          Work Product
                                                                                                                                                                                                         Confidential communication 
                                                                                                                                                                          Steve Sheinberg [A]; Francine  between ADL attorney and 
                                                                                                                                          Judah Gersh; Steve Sheinberg    Roston, Marc Roston,           potential clients for the purpose of 
                                                                                                                                          [A]; Marc Roston; Francine      Jonathan Greenblatt [A], Alan  securing legal advice re: 
24   PL004601 PL004608 12/30/2016 Email              Judah Gersh            Steve Sheinberg [A]                                           Roston; Jonathan Greenblatt [A] Secher                         harassment                            Attorney‐Client

                                                                                                                                                                              Steve Sheinberg [A]; Francine    Confidential communication 
                                                                                                                                                                              Roston, Marc Roston,             between ADL attorney and 
                                                                                                                                           Steve Sheinberg [A]; Judah         Jonathan Greenblatt [A], Alan    potential clients for the purpose of 
                                                                                                                                           Gersh; Marc Roston; Francine       Secher,Todd Gutnick, Judah       securing legal advice re: 
25   PL004609 PL004613 12/30/2016 Email              Steve Sheinberg [A] [A] Judah Gersh                                                   Roston                             Gersh                            harassment                            Attorney‐Client
                                                        Case 9:17-cv-00050-DLC-JCL Document 135-6 Filed 02/11/19 Page 4 of 8
                                                                                                                     Plaintiff's Privilege Log
                                                                                                  Gersh v. Anglin, Case No. 9:17‐cv‐00050‐DLC‐JCL, Dist. Mont.
KEY:  [A] = Attorney; [S] = SPLC Employee/Privileged Agent
                                                                                                                                                                        All Recipients/CC  on Email 
No. ProdBeg      ProdEnd    DateCreated Doc Type From                      To                          CC'd                            Author(s) within Email Chain     Chain                            Document  Summary                    Privileges

                                                                                                                                                                        Steve Sheinberg [A]; Francine    Confidential communication 
                                                                                                                                                                        Roston, Marc Roston,             between ADL attorney and 
                                                                                                                                       Steve Sheinberg [A]; Judah       Jonathan Greenblatt [A], Alan    potential clients for the purpose of 
                                                                                                                                       Gersh; Marc Roston; Francine     Secher,Todd Gutnick, Judah       securing legal advice re: 
26   PL004614 PL004618 12/29/2016 Email              Steve Sheinberg [A]   Judah Gersh                                                 Roston                           Gersh                            harassment                            Attorney‐Client

                                                                                                                                                                        Steve Sheinberg [A]; Francine    Confidential communication 
                                                                                                                                                                        Roston, Marc Roston,             between ADL attorney and 
                                                                                                                                       Steve Sheinberg [A]; Judah       Jonathan Greenblatt [A], Alan    potential clients for the purpose of 
                                                                                                                                       Gersh; Marc Roston; Francine     Secher,Todd Gutnick, Judah       securing legal advice re: 
27   PL004619 PL004624 12/29/2016 Email              Judah Gersh           Steve Sheinberg [A]                                         Roston                           Gersh                            harassment                            Attorney‐Client

                                                                                                                                                                        Steve Sheinberg [A]; Francine 
                                                                                                                                                                        Roston, Marc Roston, 
                                                                                                                                                                        Jonathan Greenblatt [A], Alan    Confidential communication 
                                                                                                                                       Steve Sheinberg [A]; Judah       Secher, Marc Roston; Judah       between ADL attorney and 
                                                                                                                                       Gersh; Marc Roston; Francine     Gersh; Todd Gutnick Marc         potential clients for the purpose of 
                                                                                                                                       Roston; Jonathan Greenblatt [A]  Roston; Judah Gersh; Todd        securing legal advice re: 
28   PL004625 PL004628 12/29/2016 Email              Steve Sheinberg [A]   Judah Gersh                 Marc Roston;                    [A]                              Gutnick                          harassment                            Attorney‐Client

                                                                                                                                                                       Steve Sheinberg [A]; Francine 
                                                                                                                                                                       Roston, Marc Roston, 
                                                                                                                                                                       Jonathan Greenblatt [A], Alan     Confidential communication 
                                                                                                                                                                       Secher, Marc Roston; Judah        between ADL attorney and 
                                                                                                                                       Steve Sheinberg [A]; Judah      Gersh; Todd Gutnick Marc          potential clients for the purpose of 
                                                                                                                                       Gersh; Marc Roston; Francine    Roston; Judah Gersh; Todd         securing legal advice re: 
29   PL004629 PL004632 12/29/2016 Email              Judah Gersh           Steve Sheinberg [A]         Marc Roston; Judah Gersh        Roston; Jonathan Greenblatt [A] Gutnick                           harassment                            Attorney‐Client

                                                                                                                                                                                                         Confidential communication 
                                                                                                                                                                                                         between attorney and potential 
                                                                                                                                                                       Judah Gersh;Richard Cohen         client for the purpose of 
30   PL004633 PL004633 12/21/2016 Email              Richard Cohen [A,S]   Judah Gersh                                                 Richard Cohen [A,S];Judah Gersh [A,S]                             securing/providing legal advice      Attorney‐Client

                                                                                                                                                                                                         Confidential communication 
                                                                                                                                                                                                         between attorney and potential 
                                                                                                                                                                                                         client for the purpose of 
                                                                                                                                                                       Richard Cohen [A,S];Judah         securing/providing legal advice re: 
31   PL004634 PL004634 12/21/2016 Email              Richard Cohen [A,S]   Judah Gersh                                                 Richard Cohen [A,S];Judah Gersh Gersh                             harassment of minor child.           Attorney‐Client

                                                                                                                                                                                                         Confidential communication 
                                                                                                                                                                                                         between attorney and potential 
                                                                                                                                                                                                         client for the purpose of 
                                                                                                                                                                       Richard Cohen [A,S]; Judah        securing/providing legal advice re: 
32   PL004635 PL004635 12/21/2016 Email              Judah Gersh           Richard Cohen [A,S]                                         Judah Gersh;Richard Cohen [A,S] Gersh                             harassment of minor child.           Attorney‐Client

                                                                                                                                                                                                         Confidential communication 
                                                                                                                                                                                                         between attorney and potential 
                                                                                                                                                                                                         client for the purpose of 
                                                                                                                                                                         Richard Cohen [A,S]; Judah      securing/providing legal advice re: 
33   PL004636 PL004636 12/21/2016 Email              Judah Gersh           Richard Cohen [A,S]                                         Judah Gersh; Richard Cohen [A,S]  Gersh                           harassment of minor child.           Attorney‐Client

                                                                                                                                                                                                    Confidential communication 
                                                                                                                                                                                                    between attorney and potential 
                                                                                                                                       Howard Graves [S]; Howard        Judah Gersh; Howard Graves  client for the purpose of 
34   PL004642 PL004642 12/30/2016 Email              Howard Graves [S]     Judah Gersh                 Richard Cohen [A,S]             Graves [S]                       [S], Richard Cohen [A,S]    securing/providing legal advice           Attorney‐Client
                                                        Case 9:17-cv-00050-DLC-JCL Document 135-6 Filed 02/11/19 Page 5 of 8
                                                                                                                  Plaintiff's Privilege Log
                                                                                               Gersh v. Anglin, Case No. 9:17‐cv‐00050‐DLC‐JCL, Dist. Mont.
KEY:  [A] = Attorney; [S] = SPLC Employee/Privileged Agent
                                                                                                                                                                            All Recipients/CC  on Email 
No. ProdBeg      ProdEnd    DateCreated Doc Type From                  To                             CC'd                               Author(s) within Email Chain       Chain                           Document  Summary                      Privileges

                                                                                                                                                                                                             Confidential communication 
                                                                                                                                                                                                             between attorney and potential 
                                                                       Howard Graves [S]; Richard                                                                           Howard Graves [S]; Richard  client for the purpose of 
35   PL004643 PL004643 12/30/2016 Email              Judah Gersh       Cohen [A,S]                                                       Judah Gersh                        Cohen [A,S]                      securing/providing legal advice      Attorney‐Client
                                                                       David Dinielli [A,S]; Judah                                                                          David Dinielli [A,S], Judah      Confidential communication from, 
36   PL004644 PL004645 10/16/2018 Email              Tanya Gersh       Gersh                                                             Tanya Gersh; Katie Mettler         Gersh, Francine Roston           re: reporter                         1st Amendment
                                                                                                                                                                                                             Confidential communication with 
                                                                                                                                                                            Tanya Gersh; Judah Gersh;        attorney,for the purpose of 
                                                                       Tanya Gersh; Judah Gersh;                                                                            David Dinielli [A,S]; Rick Mula  securing/providing legal advice re: 
37   PL004646 PL004646 7/17/2017          Email      Rick Mula [A,S]   David Dinielli [A,S]                                              Alex Cowan; Tanya Gersh            [A,S]                            harassing message                    Attorney‐Client

                                                                                                                                                                                                             Confidential communication 
                                                                                                                                                                                                             between spouses and with 
                                                                                                                                                                            Rick Mula [A,S]; David Dinielli  attorney,for the purpose of 
                                                                                                      Rick Mula [A,S], David Dinielli                                       [A,S], Tanya Gersh, Judah        securing legal advice re: harassing, 
38   PL004647 PL004647 7/6/2017           Email      Judah Gersh       Tanya Gersh                    [A,S]                              Tanya Gersh; Judah Gersh           Gersh                            threatening  voice mail               Attorney‐Client

                                                                                                                                                                                                           Confidential communication 
                                                                                                                                                                                                           between spouses and with 
                                                                                                                                                                          Rick Mula [A,S]; David Dinielli  attorney,for the purpose of 
                                                                       Tanya Gersh, Judah Gersh,                                                                          [A,S], Tanya Gersh, Judah        securing legal advice re: harassing, 
39   PL004648 PL004648 7/6/2017           Email      Rick Mula [A,S]   David Dinielli [A,S]                                              Tanya Gersh, Rick Mula [A,S]     Gersh                            threatening  voice mail                 Attorney‐Client
                                                                                                                                                                                                           Confidential communication with 
                                                                                                                                                                                                           attorney,for the purpose of 
                                                                                                                                         Judah Gersh;                                                      securing legal advice, also asked 
40   PL004649 PL004652 2/8/2017           Email      Judah Gersh [A]   Kris Fuehrer                                                      kris.fuehrer@jccscpa.com         kris.fuehrer@jccscpa.com; Judaabout welfare of family                    Attorney‐Client
                                                                                                                                                                                                           Confidential communication with 
                                                                                                                                                                                                           attorney,for the purpose of 
                                                                                                                                                                                                           securing legal advice, also asked 
41   PL004653 PL004655 2/8/2017           Email      Kris Fuehrer      Judah Gersh [A]                                                   kris.fuehrer@jccscpa.com; Judah Gkris.fuehrer@jccscpa.com         about welfare of family                 Attorney‐Client
                                                                                                                                                                                                           Confidential communication with 
                                                                                                                                                                                                           attorney for the purpose of 
                                                                                                                                                                                                           securing legal advice re: 
42   PL004657 PL004658 1/9/2017           Email      Sue Basta         Judah Gersh                                                       Sue Basta; Judah Gersh           Sue Basta;Judah Gersh            defamation, privacy                     Attorney‐Client
                                                                                                                                                                                                           Confidential communication with 
                                                                                                                                                                                                           attorney for the purpose of 
                                                                                                                                         Judah Gersh; Sue Basta; Michael  Judah Gersh; Sue Basta;          securing legal advice re: 
43   PL004659 PL004660 1/9/2017           Email      Judah Gersh       Sue Basta                      Michael Basta                      Basta                            Michael Basta                    defamation, privacy                     Attorney‐Client
                                                                                                                                                                                                           Handwritten notes from client for 
                                  Photo of                                                                                                                                                                 purposes of assisting with 
44   PL004661 PL004662 12/29/2016 Document                                                                                                                                                                 litigation                              Work Product
                                                                                                                                                                                                           DOL letter re: license complaint  
45   PL004663 PL004664 12/29/2016 Letter             Rita Reichert     Tanya Gersh                                                                                                                         from Kevin Dooley                       MT State Regulatoins
                                                                                                                                                                          Tanya Gersh; Judah Gersh;        Communication re: effect of troll 
46   PL004665 PL004666 12/17/2016 Email              Cherie Regev      Tanya Gersh                    Judah Gersh                        Cherie Regev; Tanya Gersh        Cherie Regev                     storm and minor child                   Protective Order
                                                                                                                                                                          Tanya Gersh; Judah Gersh;        Communication re: effect of troll 
47   PL004667 PL004667 12/17/2016 Email              Tanya Gersh       Cherie Regev                   Judah Gersh                        Tanya Gersh; Cherie Regev        Cherie Regev                     storm and minor child                   Protective Order

                                                                                                                                                                                                            Confidential communication 
                                                                                                                                                                                                            between spouse as client's agent 
                                                                                                                                                                                                            with attorney,for the purpose of 
                                                                                                                                                                                                            providing/securing legal advice 
                                                                                                                                                                                                            and discussing potential witnesses,  Attorney‐Client, 
48   PL004668 PL004669 5/23/2017          Email      Rick Mula [A,S]   Judah Gersh                                                       Rick Mula [A,S]; Judah Gersh       Rick Mula [A,S]; Judah Gersh    evidence collection                  Work Product
                                                        Case 9:17-cv-00050-DLC-JCL Document 135-6 Filed 02/11/19 Page 6 of 8
                                                                                                                       Plaintiff's Privilege Log
                                                                                                    Gersh v. Anglin, Case No. 9:17‐cv‐00050‐DLC‐JCL, Dist. Mont.
KEY:  [A] = Attorney; [S] = SPLC Employee/Privileged Agent
                                                                                                                                                                             All Recipients/CC  on Email 
No. ProdBeg      ProdEnd    DateCreated Doc Type From                       To                             CC'd                          Author(s) within Email Chain        Chain                          Document  Summary                   Privileges

                                                                                                                                                                                                            Confidential communication 
                                                                                                                                                                                                            between spouse as client's agent 
                                                                                                                                                                                                            with attorney,for the purpose of 
                                                                                                                                                                                                            providing/securing legal advice 
                                                                                                                                                                                                            and discussing potential witnesses,  Attorney‐Client, 
49   PL004670 PL004671 5/23/2017          Email      Judah Gersh            Rick Mula [A,S]                                              Rick Mula [A,S]; Judah Gersh        Rick Mula [A,S]; Judah Gersh   evidence collection                  Work Product

                                                                                                                                                                                                            Confidential communication 
                                                                                                                                                                                                            between spouse as client's agent 
                                                                                                                                                                                                            with attorney, for the purpose of 
                                                                                                                                                                                                            providing/securing legal advice 
                                                                                                                                                                                                            and discussing potential witnesses,  Attorney‐Client, 
50   PL004672 PL004672 5/22/2017          Email      Rick Mula [A,S]        Judah Gersh                                                  Rick Mula [A,S]; Judah Gersh        Rick Mula [A,S]; Judah Gersh   evidence collection                  Work Product

                                                                                                                                                                                                            Confidential communication 
                                                                                                                                                                                                            between spouse as client's agent 
                                                                                                                                                                                                            with attorney, for the purpose of 
                                                                                                                                                                                                            providing/securing legal advice 
                                                                                                                                                                                                            and discussing potential witnesses,  Attorney‐Client, 
51   PL004673 PL004673 5/19/2017          Email      Judah Gersh            Rick Mula [A,S]                                              Rick Mula [A,S]; Judah Gersh        Rick Mula [A,S]; Judah Gersh   evidence collection                  Work Product

                                                                                                                                                                                                            Confidential communication 
                                                                                                                                                                                                            between spouse as client's agent 
                                                                                                                                                                                                            with attorney, for the purpose of 
                                                                                                                                                                                                            providing/securing legal advice 
                                                                                                                                                                                                            and discussing potential witnesses,  Attorney‐Client, 
52   PL004674 PL004675 4/21/2017          Email      Rick Mula [A,S]        Judah Gersh                                                  Rick Mula [A,S]; Judah Gersh        Rick Mula [A,S]; Judah Gersh   evidence collection                  Work Product

                                                                                                                                                                                                            Confidential communication 
                                                                                                                                                                                                            between spouse as client's agent 
                                                                                                                                                                                                            with attorney, for the purpose of 
                                                                                                                                                                                                            providing/securing legal advice 
                                                                                                                                                                                                            and discussing potential witnesses, 
53   PL004676 PL004677 4/21/2017          Email      Rick Mula [A,S]        Judah Gersh                                                  Rick Mula [A,S]; Judah Gersh   Rick Mula [A,S]; Judah Gersh        evidence collection                  Attorney‐Client
                                                                                                                                                                        Tanya Gersh, Judah Gersh;           Confidential communication with 
                                                                            Judah Gersh; David Dinielli                                                                 David Dinielli [A,S]; Jessica       attorney, for the purpose of 
                                                                            [A,S]; Jessica Lewis [A,S];                                  thieglelunchbucket@gmail.com;  Lewis [A,S]; Richard Cohen          securing legal advice re: 
54   PL004678 PL004678 10/26/2018 Email              Tanya Gersh            Richard Cohen [A,S]                                          Tanya Gersh                    [A,S]                               harassment                           Attorney‐Client
                                                                                                                                                                                                            Confidential communication with 
                                                                                                                                                                                                            attorney, for the purpose of 
                                                                                                                                                                             Tanya Gersh, David Dinielli    securing legal advice re: harassing 
55   PL004679 PL004679 9/20/2017          Email      Tanya Gersh            David Dinielli [A,S]           Judah Gersh                   Tanya Gersh, David Dinielli [A,S]   [A,S], Judah Gersh             message                              Attorney‐Client
                                                                                                                                                                                                            Confidential communication with 
                                                                                                                                                                                                            attorney, for the purpose of 
                                                                                                                                                                             Tanya Gersh, David Dinielli    securing legal advice re: harassing 
56   PL004680 PL004680 9/20/2017          Email      David Dinielli [A,S]   Tanya Gersh, Judah Gersh                                     Tanya Gersh, David Dinielli [A,S]   [A,S], Judah Gersh             message                              Attorney‐Client
                                                                                                                                                                                                            Confidential communication 
                                                                                                                                                                                                            between spouses re: harassing        Marital 
57   PL004681 PL004681 9/19/2017          Email      Judah Gersh            Tanya Gersh                                                                                                                     Instagram message                    Communication 
                                                                                                                                                                                                            Confidential communication 
                                                                                                                                                                                                            between spouses re: harassing,       Marital 
58   PL004682 PL004682 8/21/2017          Email      Judah Gersh            Tanya Gersh                                                  Tanya Gersh; Judah Gersh            Judah Gersh; Tanya Gersh       threatening voice mail               Communication 
                                                                                                                                                                                                            Confidential communication 
                                                                                                                                                                                                            between spouses re: FB               Marital 
59   PL004683 PL004683 8/11/2017          Email      Tanya  Gersh           Judah Gersh                                                  Tanya Gersh; Judah Gersh            Judah Gersh; Tanya Gersh       harassment                           Communication 
                                                        Case 9:17-cv-00050-DLC-JCL Document 135-6 Filed 02/11/19 Page 7 of 8
                                                                                                                          Plaintiff's Privilege Log
                                                                                                       Gersh v. Anglin, Case No. 9:17‐cv‐00050‐DLC‐JCL, Dist. Mont.
KEY:  [A] = Attorney; [S] = SPLC Employee/Privileged Agent
                                                                                                                                                                              All Recipients/CC  on Email 
No. ProdBeg      ProdEnd    DateCreated Doc Type From                       To                              CC'd                            Author(s) within Email Chain      Chain                             Document  Summary                   Privileges
                                                                                                                                                                                                                Confidential communication 
                                                                                                                                                                                                                between spouses re: FB              Marital 
60   PL004684 PL004684 8/11/2017          Email      Judah Gersh            Tanya  Gersh                                                    Judah Gersh; Tanya Gersh          Tanya Gersh; Judah Gersh          harassment                          Communication 

                                                                                                                                                                                                                Confidential communication 
                                                                                                                                                                                                                between client and attorney for 
                                                                                                                                            David Dinielli [A,S]; Judah Gersh;  Tanya Gersh; Judah Gersh;       the purpose of providing/securing  
61   PL004685 PL004686 7/25/2017          Email      David Dinielli [A,S]   Tanya  Gersh; Judah Gersh                                       @Fuhgeddaboudit                     David Dinielli [A,S]            re: Twitter harassment              Attorney‐Client

                                                                                                                                                                                                                Confidential communication 
                                                                                                                                                                                                                between client and attorney for 
                                                                                                                                            Judah Gersh; Tanya Gersh;         Tanya Gersh; Judah Gersh;         the purpose of providing/securing  
62   PL004687 PL004688 7/25/2017          Email      Judah Gersh            Tanya Gersh                     David Dinielli [A,S]            @Fuhgeddaboudit                   David Dinielli [A,S]              re: Twitter harassment              Attorney‐Client

                                                                                                                                                                                                                Confidential communication 
                                                                                                                                                                                                                between client and attorney for 
                                                                            Judah Gersh; David Dinielli                                                                  Tanya Gersh; Judah Gersh;              the purpose of providing/securing  
63   PL004689 PL004690 7/25/2017          Email      Tanya Gersh            [A,S]                                                           Tanya Gersh; @Fuhgeddaboudit David Dinielli [A,S]                   re: Twitter harassment              Attorney‐Client

                                                                                                                                                                                                                Confidential communication 
                                                                                                                                                                          Judah Gersh; Rick Mula [A,S] ;        between spouse as client's agent 
                                                                                                                                            jesusisnotjew@hotmail.gb;     David Dinielli [A,S];                 and attorney for the purpose of 
                                                                                                                                            admin@purewest.com;           admin@purewest.com;                   providing/securing  re:  harassing, 
64   PL004691 PL004692 5/24/2017          Email      Judah Gersh            David Dinielli [A,S]            Rick Mula [A,S]                 laura@puremt.com; Judah Gersh laura@puremt.com                      threatening message                  Attorney‐Client

                                                                                                                                                                                                                Confidential communication 
                                                                                                                                            jesusisnotjew@hotmail.gb;         Judah Gersh; Rick Mula [A,S] ;    between spouse as client's agent 
                                                                                                                                            admin@purewest.com;               David Dinielli [A,S];             and attorney for the purpose of 
                                                                                                                                            laura@puremt.com; Judah           admin@purewest.com;               providing/securing  re:  harassing, 
65   PL004693 PL004694 5/24/2017          Email      David Dinielli [A,S]   Judah Gersh                     Rick Mula [A,S]                 Gersh; Rick Mula [A,S]            laura@puremt.com                  threatening message                  Attorney‐Client

                                                                                                                                                                                                                Confidential communication 
                                                                                                                                                                          Judah Gersh; Rick Mula [A,S] ;        between spouse as client's agent 
                                                                                                                                            jesusisnotjew@hotmail.gb;     David Dinielli [A,S];                 and attorney for the purpose of 
                                                                            Rick Mula [A,S]; David                                          admin@purewest.com;           admin@purewest.com;                   providing/securing  re:  harassing, 
66   PL004695 PL004696 5/24/2017          Email      Judah Gersh            Dinielli [A,S]                                                  laura@puremt.com; Judah Gersh laura@puremt.com                      threatening message                  Attorney‐Client

                                                                                                                                                                                                                Confidential communcation           Marital 
67   PL004697 PL004697 5/17/2017          Email      Judah Gersh            Tanya Gersh                                                     Judah Gersh                       Tanya Gersh                       between spouses re: harassment      Communication 
                                                                                                                                                                                                                Confidential communcation 
                                                                                                                                            Tanya Gersh; account‐security‐                                      between spouses re: harassment,     Marital 
68   PL004698 PL004698 2/17/2017          Email      Tanya Gersh            Judah Gersh                                                     noreply@account.microsft.com      Judah Gersh; Tanya Gersh          consequences                        Communication 
                                                                                                                                                                                                                Confidential communcation 
                                                                                                                                            Tanya Gersh;                                                        between spouses re:                 Marital 
69   PL004698 PL004699 2/17/2017          Email      Tanya Gersh            Judah Gersh                                                     weblink.no.reply@software.com Judah Gersh; Tanya Gersh              consequences of harassment          Communication 
                                                                                                                                                                                                                Confidential communcation 
                                                                                                                                            Tanya Gersh;                                                        between spouses re:                 Marital 
70   PL004699 PL004700 1/11/2017          Email      Tanya Gersh            Judah Gersh                                                     weblink.no.reply@software.com Judah Gersh; Tanya Gersh              consequences of harassment          Communication 

                                                                                                                                                                                                                Confidential communcation           Marital 
71   PL004701 PL004702 1/6/2017           Email      Tanya Gersh            Judah Gersh                                                     Tanya Gersh                       Judah Gersh                       between spouses re: harassment      Communication 
                                                                                                                                                                                                                Confidential communication 
                                                                                                                                                                                                                between client and counsel re 
                                                                                                                                            Judah Gersh;                      mail@bigskyattorneys.com;         harassment, for purposes of 
72   PL004703 PL004703 12/26/2016 Email              Judah Gersh            Richard Cohen [A,S]                                             billthegasman@gmail.com           Richard Cohen [A,S]               securing legal advice               Attorney‐Client
                                                        Case 9:17-cv-00050-DLC-JCL Document 135-6 Filed 02/11/19 Page 8 of 8
                                                                                                                         Plaintiff's Privilege Log
                                                                                                      Gersh v. Anglin, Case No. 9:17‐cv‐00050‐DLC‐JCL, Dist. Mont.
KEY:  [A] = Attorney; [S] = SPLC Employee/Privileged Agent
                                                                                                                                                                                All Recipients/CC  on Email 
No. ProdBeg      ProdEnd    DateCreated Doc Type From                       To                             CC'd                             Author(s) within Email Chain        Chain                          Document  Summary                    Privileges
                                                                                                                                                                                                               Confidential communication 
                                                                                                                                                                                                               between spouse as client's agent, 
                                                                                                                                                                                                               client and attorneys  re: 
                                                                                                           Tanya Gersh; Jim Knoepp [A,S];                                       Tanya Gersh; Jim Knoepp        harassment, harassing messages, 
73   PL004704 PL004706 12/1/2017          Email      Judah Gersh            David Dinielli [A,S]           Jessica Lewis [A,S]             Tanya Gersh; Judah Gersh;            [A,S]; Jessica Lewis [A,S]     harasser                             Attorney‐Client
                                                                                                                                                                                                               Confidential communication 
                                                                                                                                                                                                               between spouse as client's agent, 
                                                                                                                                                                                                               client and attorneys  re: 
                                                                                                           Jessica Lewis [A,S]; Jim Knoepp                                      Jessica Lewis [A,S]; Jim       harassment, harassing messages, 
74   PL004707 PL004709 12/1/2017          Email      Tanya Gersh            David Dinielli [A,S];          [A,S]; Judah Gersh               Tanya Gersh; David Dinielli [A,S]   Knoepp [A,S]; Judah Gersh      harasser                             Attorney‐Client
                                                                                                                                                                                                               Confidential communication 
                                                                                                                                                                                                               between attorney and spouse as 
                                                                            Tanya Gersh; Judah Gersh;                                                                                                          client's agent and client  re: 
                                                                            Jim Knoepp [A,S]; Jessica                                                                           Jessica Lewis [A,S]; Jim       harassment, harassing messages, 
75   PL004710 PL004712 12/1/2017          Email      David Dinielli [A,S]   Lewis [A,S]                                                     David Dinielli [A,S]; Tanya Gersh   Knoepp [A,S]; Judah Gersh      harasser                             Attorney‐Client

                                                                                                                                                                                                               Confidential communication 
                                                                                                                                                                                                               between client and attorney's  
                                                                                                                                            Tanya Gersh; Rebecca Sturtevant                                    agent for purpose of securing legal 
76   PL004713 PL004714 4/22/2017          Email      Tanya Gersh            Rebecca Sturtevant [S]                                          [S]; paul100rad@gmail.com                                          advice re: harassing messages        Attorney‐Client
                                                                                                                                                                                                               Confidential communication 
                                                                                                                                                                                                               between client and attorney's 
                                                                                                                                                                                                               agent  for purpose of securing 
                                                                                                                                            Tanya Gersh; Rebecca Sturtevant                                    legal advice re: harassing 
77   PL004715 PL004716 4/22/2017          Email      Rebecca Sturtevant [S] Tanya Gersh                                                     [S]; paul100rad@gmail.com                                          messages                             Attorney‐Client

                                                                                                                                                                                                               Confidential communication 
                                                                                                                                                                                                               between client and attorney's  
                                                                                                                                            Tanya Gersh; Rebecca Sturtevant                                    agent for purpose of securing legal 
78   PL004717 PL004717 4/22/2017          Email      Rebecca Sturtevant [S] Tanya Gersh                                                     [S]; paul100rad@gmail.com                                          advice  re: harassing messages       Attorney‐Client

                                                                                                                                                                                                             Confidential communication 
                                                                                                                                                                            Tanya Gersh; Judah Gersh;        between client and attorneys  re: 
                                                                                                                                                                            David Dinielli [A,S]; Rick Mula  harassing messages for purpose of 
79   PL004718 PL004719 7/17/2017          Email      Tanya Gersh            Rick Mula [A,S]                                                 Tanya Gersh; Alex Cowan         [A,S]                            securing legal advice              Attorney‐Client
                                                                                                                                                                                                             Confidential communication 
                                                                                                                                                                                                             between Judaic adherent and 
                                                                                                                                                                                                             Rabbi re: community/personal 
                                                                                                                                                                            Rabbi Allen Secher; Tanya        concern for the purpose of 
80   PL004720 PL004720 11/22/2016 Email              Tanya Gersh            Rabbi Allen Secher                                              Tanya Gersh; Rabbi Allen Secher Secher                           receiving guidance                 Clergy 
                                                                                                                                                                                                             Confidential communication 
                                                                                                                                                                                                             between Judaic adherent and 
                                                                                                                                                                                                             Rabbi  responding to request for 
81   PL004721 PL004721 11/22/2016 Email              Rabbi Allen Secher     Tanya Gersh                                                     Rabbi Allen Secher              Tanya Gersh                      guidance                           Clergy 
                                                                                                                                                                                                             Confidential communication 
                                                                                                                                                                                                             between Judaic adherent and 
                                                                                                                                                                                                             Rabbi  re: community/personal 
                                                                                                                                                                                                             concern for the purpose of 
82   PL004722 PL004722 11/22/2016 Email              Tanya Gersh            Rabbi Secher                                                    Tanya Gersh                     Rabbi Secher                     receiving guidance                 Clergy 

                                                                                                                                                                                                               Email from Tanya to minor child's 
                                                                                                                                                                                                               school re: effect of harassment on, 
                                                                                                                                                                                                               and other private information 
83   PL004723 PL004724 4/4/2018           Email      Tanya Gersh            Keith Meehan                                                    Tanya Gersh; Keith Meehan           Keith Meehan; Tanya Gersh      concerning, child.                   Protective Order
